Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2.	Claims 1, 12, 23 and 34 are amended. Claims 1-2, 4-6, 8-12, 23, 25-31 and 33-34 are pending.


Response to Arguments
Applicant’s arguments, filed on 8/2/2022, have been fully considered but are not persuasive. The applicant asserts, with respect to claims 1, 12, 23 and 34, that the combination of Dinan, Noh, Heo and Hu does not teach or suggest: “the sequence consisting of a single symbol is received in a single transmission time interval together with data corresponding to the first device”. Examiner respectfully disagrees.

The combination of Dinan, Noh, Heo and Hu, specifically Noh teaches a preamble, which is a signal used for obtaining synchronization during a cell search procedure. The preamble can be used to obtain a UE ID or a group of UE IDs. (See Noh; Par. [111]) Noh teaches a method for designing a signature signal (hereinafter referred to as a preamble) [signature signal is the preamble] to distinguish between signals without change in the measurement time even though the signals overlap with each other at reception timings. [Each signature signal identifies a UE and is mapped to the claimed UE-specific sequence] (See Noh; Par. [129]) Noh, further teaches that the signature signal may be implemented in any form capable of identifying a UE or a UE group, for example, as a code sequence or a puncturing pattern. A sequence of the signature signal is mapped to one OFDM symbol and then transmitted. [Therefore, The sequence consists one symbol] (See Noh; Par. [113]-[114], [141]-[142])

On the other hand, Heo teaches a process of transmitting data and control information by a UE. The UE identifies an MCS level for a data channel and selects a control channel format given by the MCS level, when control information and data to be transmitted have occurred in the same TTI. the UE generates control information including an S number of symbols by controlling the repetition times or coding rate of the control information in accordance with the number S of the symbols of the control channel format. [The control information generated in Heo is mapped to the claimed UE-specific sequence] The UE performs rate matching for the input control information in a manner similar to that for the data, thereby generating control information including an S number of control symbols corresponding to the number S of symbols to be actually transmitted. [Therefore, the data is transmitted, by the base station, with the control information generated and transmitted by the UE [The received sequence] in the same TTI] (See Heo; Par. [53]-[55])


Therefore, and for the reasons set above,  the combination of Dinan, Noh, Heo and Hu teaches the claimed invention.  The rejection of claims 1-2, 4-6, 8-12, 23, 25-31 and 33-34 is sustained.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 4-6, 8-12, 23, 25-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US. Pub. No.2013/0188473 A1) in view of Noh et al. (US Pub. No. 2017/0311192 A1) in view of Heo et al. (US Pub. No. 2008/0153425 A1) and further in view of Hu et al. (US Pub. No. 2018/0324811 A1).
Regarding claim 1, Dinan discloses an apparatus (See Fig. 4; Base Station 401) comprising:
a receiver (See Par. [25] of Dinan for a reference to a transceiver may be employed in the BS, which includes both a transmitter and a receiver) that receives a sequence from a first device  (See Par. [214]-[216] of Dinan for a reference to the wireless device may transmit one or more sounding reference signal (SRS) to the BS [Which is mapped to the sequence]), a processor (See Fig. 4; Processor 403),
a transmitter (See Par. [25] of Dinan for a reference to a transceiver may be employed in the BS, which includes both a transmitter and a receiver) that transmits information (Par. [45]; Unicast MAC command) to a first device a first field (Par. [229]; a MAC CE is mapped to the first field) that is within a control channel (See Par. [45], [229] and Fig. 7; PDCCH order 601, of Dinan for a reference to a unicast MAC command is transmitted on a PDCCH [Control Channel], which contains a MAC control element (CE)), and the first field is used to indicate first timing advance adjustment information for the first device (See Par. [45], [229], [235]-[236] of Dinan for a reference to a MAC CE [field], in a unicast MAC command, includes the timing advance (TA) value for adjusting the UL transmission timing of the wireless device).
Dinan does not explicitly disclose wherein the sequence is a device specific sequence that distinguishes the first device from another device; the sequence is generated based on an identifier of the first device, the sequence is a constant amplitude zero autocorrelation sequence and the sequence consisting of a single symbol is received in a single transmission time interval together with data corresponding to the first device: the processor identifies the first device using a mapping between the sequence and the identifier of the first device; the processor determines first timing advance adjustment information based on the device specific sequence; the transmission is contention based uplink configuration information that comprises an indication identifying a first field; and transmits the first field within the control channel to indicate the first timing advance adjustment information for the contention based uplink transmission of the first device, and transmits data with the same sequence received from the first device.
However, Noh discloses wherein the sequence is a device specific sequence that distinguishes the first device from another device (See Par. [55], [110], [113] of Noh for a reference to the received signature signal [mapped to the claimed sequence] is capable of identifying and distinguishing a UE or a UE groups [Is UE-specific]); the sequence is generated based on an identifier of the first device (See Par. [113]-[114] of Noh for a reference to the sequence of the signature signal can be expressed as a function of the UE ID); the processor identifies the first device using a mapping between the sequence and the identifier of the first device (See Par. [17], [139] of Noh for a reference to a sequence for the preamble needs to be generated and constant amplitude zero autocorrelation (CAZAC) sequences may be used to guarantee orthogonality of the sequence); the processor determines first timing advance adjustment information based on the device specific sequence (See Par. [113], [126], [136] of Noh for a reference to that by receiving the signature signal [Including the sequence], the UE determines the timing information [Including timing advance adjustment]), and the sequence consisting of a single symbol (See Par. [113]-[114], [142] of Noh for a reference to the sequence of the signature signal is mapped to one [Single] OFDM symbol and then transmitted).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Noh and Dinan. The motivation of combination is improving the system’s performance, by increasing channel transmission capacity, which in result, improves the transfer rate and frequency efficiency.  (Noh; Par. [60]).
The combination of Dinan and Noh does not explicitly disclose the sequence is received in a single transmission time interval together with data corresponding to the first device: the transmission is contention based uplink configuration information that comprises an indication identifying a first field; and transmits the first field within the control channel to indicate the first timing advance adjustment information for the contention based uplink transmission of the first device, and transmits data with the same sequence received from the first device.
However, Heo discloses the sequence is received in a single transmission time interval together with data corresponding to the first device (See Par. [53]-[55] and Fig. 4 of Heo for a reference to control information, received form the UE, [mapped to the sequence] and data are transmitted in the same TTI), , and transmits data with the same sequence received from the first device (See Par. [53]-[54] and Fig. 4 of Heo for a reference to the data is transmitted, by the base station, with the control information generated and transmitted by the UE [The control information generated by the UE is mapped to the claimed UE-specific sequence]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Heo, Noh and Dinan. The motivation of combination is achieving more efficient use of transmission resources, by transmitting data and control information simultaneously during one time interval.   (Heo; Par. [42]).
The combination of Dinan, Noh and Heo does not explicitly disclose the transmission is contention based uplink configuration information that comprises an indication identifying a first field; and transmits the first field within the control channel to indicate the first timing advance adjustment information for the contention based uplink transmission of the first device.
However, Hu discloses the transmission is contention based uplink configuration information (See Par. [65] – [66], [140]-[141] and Fig. 8 of Hu for a reference to the BS transmits the configuration information to the terminal based on the uplink data received in contention-based manner) that comprises an indication identifying a first field (See Par. [87] – [92] and Fig. 5a of Hu for a reference to the configuration information includes a first indication of a second transmission indication based on whether the terminal is synchronized with the BS or not); and transmits the first field within the control channel to indicate the first timing advance adjustment information for the contention based uplink transmission of the first device (See Par. [65] – [66], [140]-[141] and Fig. 8 of Hu for a reference to the base station sends the timing advance information to the terminal in an MCE message, or the PDCCH after receiving the uplink data sent by the terminal in the contention-based manner. The terminal adjusts to synchronized mode based on the received timing advance information).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hu, Heo, Noh and Dinan. The motivation of combination is improving the transmission efficiency, by enabling the base station to consider the actual status of the terminal and the actual status of a network, to determine an appropriate transmission policy. (Hu; Par. [6]).

Regarding claim 2, the combination of Dinan, Noh, Heo and Hu, specifically Dinan discloses wherein the transmitter transmits a second signal to a second device for indicating a second field (See Par. [229], [235]-[236] of Dinan for a reference to the BS may transmit a plurality of unicast TA commands to a plurality of wireless devices. Each unicast TA command comprising a MAC CE [Field]) within the control channel (See Par. [229], [235] of Dinan for a reference to MAC TA CEs are sent to UE1 and UE2 in unicast messages [Signals] that are transmitted in the same TTI on the same PDCCH. MAC TA CEs have the same logical channel ID (LCID) number for both UEs [Share the same control channel]), wherein the second field is used to indicate second timing advance adjustment information for the second device (See Par. [45], [229], [235]-[236] of Dinan for a reference to a MAC CE [field], in a unicast MAC command, includes the timing advance (TA) value for adjusting the UL transmission timing of the wireless device).

Regarding claim 4, Dinan does not explicitly disclose wherein the sequence is generated based on an identification of the first device.
However, Noh discloses wherein the sequence is generated based on an identification of the first device (See Par. [113]-[114] of Noh for a reference to the sequence of the signature signal can be expressed as a function of the UE ID).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Noh and Dinan. The motivation of combination is improving the system’s performance, by increasing channel transmission capacity, which in result, improves the transfer rate and frequency efficiency.  (Noh; Par. [60]).


Regarding claim 5, the combination of Dinan, Noh, Heo and Hu, specifically Dinan discloses wherein the sequence occupies one symbol within a transmission time interval (See Par. [217] of Dinan for a reference to the sounding reference signal (sequence) may be transmitted on the last symbol during the transmission period [One symbol is used for transmission]).


Regarding claim 6, the combination of Dinan and Noh does not explicitly disclose wherein the first device transmits data with the sequence in a transmission time interval.
However, Heo discloses wherein the first device transmits data with the sequence in a transmission time interval (See Par. [53]-[55] and Fig. 4 of Heo for a reference to control information [mapped to the sequence] and data are transmitted in the same TTI).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Heo, Noh and Dinan. The motivation of combination is achieving more efficient use of transmission resources, by transmitting data and control information simultaneously during one time interval.   (Heo; Par. [42]).

Regarding claim 8, the combination of Dinan, Noh, Heo and Hu, specifically Dinan discloses wherein the first signal indicates the sequence (See Par. [68]-[72] of Dinan for a reference to the BS may transmit at least one RRC message to the wireless device. The RRC message includes configuration parameters, comprising a sequence containing a time alignment value and timer).

Regarding claim 9, the combination of Dinan, Noh, Heo and Hu, specifically Dinan discloses wherein the first signal indicates a resource pool for the first device to transmit the sequence (See Par. [208], [213] of Dinan for a reference to the UE receives an RRC message [First Signal] from the BS comprising configuration info, including the TA value and UL resources allocated for wireless devices to transmit the SRS [sequence]).

Regarding claim 10, the combination of Dinan, Noh, Heo and Hu, specifically Dinan discloses wherein the first device transmits the sequence on a resource of the resource pool (See Par. [213], [279] of Dinan for a reference to the wireless device receives a control command [first signal] from the BS to cause the wireless device to use the configured UL resources to transmit the SRS and the RA preamble).

Regarding claim 11, combination of Dinan, Noh, and Heo does not explicitly disclose does not explicitly disclose wherein the resource pool is shared by multiple devices.
However, Hu discloses wherein the resource pool is shared by multiple devices (See Par. [3], [146] of Hu for a reference to that the resources are in a non-scheduling based manner in which a resource used by a terminal to transmit data is not a dedicated resource but a resource shared by a plurality of terminals).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hu, Heo, Noh and Dinan. The motivation of combination is improving the transmission efficiency, by enabling the base station to consider the actual status of the terminal and the actual status of a network, to determine an appropriate transmission policy. (Hu; Par. [6]).

Regarding claim 12, the claim is interpreted and rejected for the same reasons as set forth in claim 1.

Regarding claim 23, Dinan discloses an apparatus (See Fig. 4; Wireless Device 406) comprising: 
a transmitter (See Par. [25] of Dinan for a reference to a transceiver may be employed in the wireless device, which includes both a transmitter and a receiver) that: transmits a sequence (See Par. [214]-[216] of Dinan for a reference to the wireless device may transmit one or more sounding reference signal (SRS) to the BS [Which is mapped to the sequence]),
a receiver (See Par. [25] of Dinan for a reference to a transceiver may be employed in the wireless device, which includes both a transmitter and a receiver) that receives timing advance adjustment information in the field within the control channel (See Par. [45], [229], [235]-[236] of Dinan for a reference to a MAC CE [field], in a unicast MAC command, received on a PDCCH [Control Channel], which includes the timing advance (TA) value for adjusting the UL transmission timing of the wireless device).
Dinan does not explicitly disclose wherein the sequence is a device specific sequence that distinguishes the first device from another device; the sequence is generated based on an identifier of the first device, the sequence is a constant amplitude zero autocorrelation sequence and the sequence consisting of a single symbol is transmitted in a single transmission time interval together with data corresponding to the first device: the processor identifies the first device using a mapping between the sequence and the identifier of the first device; the processor determines first timing advance adjustment information based on the device specific sequence; the transmission is contention based uplink configuration information that comprises an indication identifying a first field; and transmits the first field within the control channel to indicate the first timing advance adjustment information for the contention based uplink transmission of the first device, and receives data with the same transmitted sequence
However, Noh discloses wherein the sequence is a device specific sequence that distinguishes the first device from another device (See Par. [55], [110], [113] of Noh for a reference to the received signature signal [mapped to the claimed sequence] is capable of identifying and distinguishing a UE or a UE groups [Is UE-specific]); the sequence is generated based on an identifier of the first device (See Par. [113]-[114] of Noh for a reference to the sequence of the signature signal can be expressed as a function of the UE ID); the processor identifies the first device using a mapping between the sequence and the identifier of the first device (See Par. [17], [139] of Noh for a reference to a sequence for the preamble needs to be generated and constant amplitude zero autocorrelation (CAZAC) sequences may be used to guarantee orthogonality of the sequence); the processor determines first timing advance adjustment information based on the device specific sequence (See Par. [113], [126], [136] of Noh for a reference to that by receiving the signature signal [Including the sequence], the UE determines the timing information [Including timing advance adjustment]), the sequence consisting of a single symbol (See Par. [113]-[114], [142] of Noh for a reference to the sequence of the signature signal is mapped to one [Single] OFDM symbol and then transmitted).

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Noh and Dinan. The motivation of combination is improving the system’s performance, by increasing channel transmission capacity, which in result, improves the transfer rate and frequency efficiency.  (Noh; Par. [60]).
The combination of Dinan and Noh does not explicitly disclose the sequence is received in a single transmission time interval together with data corresponding to the first device: the transmission is contention based uplink configuration information that comprises an indication identifying a first field; and transmits the first field within the control channel to indicate the first timing advance adjustment information for the contention based uplink transmission of the first device, and receives data with the same transmitted sequence.
However, Heo discloses the sequence is received in a single transmission time interval together with data corresponding to the first device (See Par. [53]-[55] and Fig. 4 of Heo for a reference to control information, received form the UE, [mapped to the sequence] and data are transmitted in the same TTI), and receives data with the same transmitted sequence (See Par. [53]-[54] and Fig. 4 of Heo for a reference to the data is received, by the UE, with the control information generated and transmitted by the UE [The control information generated by the UE is mapped to the claimed UE-specific sequence]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Heo, Noh and Dinan. The motivation of combination is achieving more efficient use of transmission resources, by transmitting data and control information simultaneously during one time interval.   (Heo; Par. [42]).
The combination of Dinan, Noh and Heo does not explicitly disclose the transmission is contention based uplink configuration information that comprises an indication identifying a first field; and transmits the first field within the control channel to indicate the first timing advance adjustment information for the contention based uplink transmission of the first device.
However, Hu discloses the transmission is contention based uplink configuration information (See Par. [65] – [66], [140]-[141] and Fig. 8 of Hu for a reference to the BS transmits the configuration information to the terminal based on the uplink data received in contention-based manner) that comprises an indication identifying a first field (See Par. [87] – [92] and Fig. 5a of Hu for a reference to the configuration information includes a first indication of a second transmission indication based on whether the terminal is synchronized with the BS or not); and transmits the first field within the control channel to indicate the first timing advance adjustment information for the contention based uplink transmission of the first device (See Par. [65] – [66], [140]-[141] and Fig. 8 of Hu for a reference to the base station sends the timing advance information to the terminal in an MCE message, or the PDCCH after receiving the uplink data sent by the terminal in the contention-based manner. The terminal adjusts to synchronized mode based on the received timing advance information).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hu, Heo, Noh and Dinan. The motivation of combination is improving the transmission efficiency, by enabling the base station to consider the actual status of the terminal and the actual status of a network, to determine an appropriate transmission policy. (Hu; Par. [6]).

Regarding claim 25, the combination of Dinan, Noh, and Heo, specifically Dinan discloses wherein the transmission indicates the sequence (See Par. [68]-[72] of Dinan for a reference to the BS may transmit at least one RRC message to the wireless device. The RRC message includes configuration parameters, comprising a sequence containing a time alignment value and timer).
The combination of Dinan, Noh, and Heo does not explicitly disclose further comprising receiving downlink control information
However, Hu discloses receiving downlink control information (See Par. [65]-[66] of Hu for a reference to the base station sends configuration information, parameters and transmission policy for the terminal within a PDCCH to a UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hu, Heo, Noh and Dinan. The motivation of combination is improving the transmission efficiency, by enabling the base station to consider the actual status of the terminal and the actual status of a network, to determine an appropriate transmission policy. (Hu; Par. [6]).

Regarding claim 26, the combination of Dinan, Noh, and Heo, specifically Dinan discloses wherein the transmission indicates a resource pool for transmitting the sequence (See Par. [208], [213] of Dinan for a reference to the UE receives an RRC message [First Signal] from the BS comprising configuration info, including the TA value and UL resources allocated for wireless devices to transmit the SRS [sequence]).
The combination of Dinan, Noh, and Heo does not explicitly disclose further comprising receiving downlink control information
However, Hu discloses receiving downlink control information (See Par. [65]-[66] of Hu for a reference to the base station sends configuration information, parameters and transmission policy for the terminal within a PDCCH to a UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hu, Heo, Noh and Dinan. The motivation of combination is improving the transmission efficiency, by enabling the base station to consider the actual status of the terminal and the actual status of a network, to determine an appropriate transmission policy. (Hu; Par. [6]).

Regarding claim 27, the combination of Dinan, Noh, Heo and Hu, specifically Dinan discloses apparatus of claim 23, further comprising a processor (See Fig. 4; 408) that generates the sequence (See Par. [215]-[216] of Dinan for a reference to the wireless device may generate and transmit one or more sounding reference signal (SRS) to the BS [Which is mapped to the sequence]), 

Regarding claim 28, Dinan does not explicitly disclose wherein the sequence is generated based on an identification of the first device.
However, Noh discloses wherein the sequence is generated based on an identification of the first device (See Par. [113]-[114] of Noh for a reference to the sequence of the signature signal can be expressed as a function of the UE ID).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Noh and Dinan. The motivation of combination is improving the system’s performance, by increasing channel transmission capacity, which in result, improves the transfer rate and frequency efficiency.  (Noh; Par. [60]).

Regarding claim 29, the combination of Dinan, Noh, Heo and Hu, specifically Dinan discloses wherein the transmitter transmits the sequence on a resource of a resource pool (See Par. [213], [279] of Dinan for a reference to the wireless device receives a control command [first signal] from the BS to cause the wireless device to use the configured UL resources to transmit the SRS and the RA preamble).

Regarding claim 30, the claim is interpreted and rejected for the same reasons as set forth in claim 11.

Regarding claim 31, the combination of Dinan, Noh, Heo and Hu, specifically Dinan discloses wherein the sequence occupies one symbol within a transmission time interval (See Par. [217] of Dinan for a reference to the sounding reference signal (sequence) may be transmitted on the last symbol during the transmission period [One symbol is used for transmission]).

Regarding claim 34, the claim is interpreted and rejected for the same reasons as set forth in claim 23.

5.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of Noh et al. in view of Heo et al. in view of Hu et al. and further in view of Kim et al. (US Pub. No. 2013/0034091 A1).
Regarding claim 33, the combination of Dinan, Noh, Heo and Hu does not explicitly disclose wherein the data and the sequence have a same bandwidth in a frequency domain.
However, Kim discloses wherein the data and the sequence have a same bandwidth in a frequency domain (See Par. [24], [83] and Fig. 5 of Kim for a reference to sequence 630 and data field 640 both are transmitted through channel 520. Therefore, bandwidth for transmitting the pilot sequence may be the same transmission bandwidth for transmitting data).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kim, Hu, Heo, Noh and Dinan. The motivation of combination is increasing the coverage, and reducing the interference between stations, by maximizing the transmission power when equal bandwidth is used for transmitting the sequence and the data.   (Kim; Par. [62]-[63]).



Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Patel et al. (US. Pub. No. 2016/0182202 A1) discloses a method for transmitting control data in wireless communications. 
Zhou et al. (US. Pub. No. 2012/0307868 A1) discloses a method, base station, and terminal for generating a reference signal.
Liu et al. (US. Pub. No. 2013/0083768 A1) discloses an uplink baseband signal compression device, method and system.

7.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413